Exhibit2.1 AGREEMENT AND PLAN OF MERGER dated as of July 14, 2009, among HISAMITSU PHARMACEUTICAL CO., INC., HISAMITSU U.S., INC., NORTHSTAR MERGER SUB, INC. and NOVEN PHARMACEUTICALS, INC. TABLE OF CONTENTS Page ARTICLE I The Offer SECTION 1.01. The Offer 1 SECTION 1.02. Company Actions 3 SECTION 1.03. Top-Up Option 4 ARTICLE II The Merger SECTION 2.01. The Merger 5 SECTION 2.02. Merger Closing 5 SECTION 2.03. Effective Time 5 SECTION 2.04. Effects of Merger 6 SECTION 2.05. Certificate of Incorporation and By-laws 6 SECTION 2.06. Directors and Officers 6 SECTION 2.07. Effect on Capital Stock 6 SECTION 2.08. Payment of Merger Consideration 7 ARTICLE III Representations and Warranties SECTION 3.01. Organization, Standing and Power 9 SECTION 3.02. Company Subsidiaries; Equity Interests 10 SECTION 3.03. Capital Structure 10 SECTION 3.04. Authority; Execution and Delivery; Enforceability 12 SECTION 3.05. No Conflicts; Consents 13 SECTION 3.06. SEC Documents; Undisclosed Liabilities 14 SECTION 3.07. Information Supplied 15 SECTION 3.08. Absence of Certain Changes or Events 16 SECTION 3.09. Taxes 17 SECTION 3.10. Labor Relations 18 SECTION 3.11. Employee Benefits 19 SECTION 3.12. Title to Properties 20 SECTION 3.13. Contracts 21 SECTION 3.14. Litigation 23 SECTION 3.15. Compliance with Laws 23 SECTION 3.16. Environmental Matters 25 i SECTION 3.17. Intellectual Property 26 SECTION 3.18. Suppliers 28 SECTION 3.19. Insurance 28 SECTION 3.20. Brokers and Other Advisors 28 SECTION 3.21. Opinion of Financial Advisor 28 ARTICLE IV Representations and Warranties of Parent, Holdings and Merger Sub SECTION 4.01. Organization, Standing and Power 29 SECTION 4.02. Holdings and Merger Sub 29 SECTION 4.03. Authority; Execution and Delivery; Enforceability 29 SECTION 4.04. No Conflicts; Consents 30 SECTION 4.05. Information Supplied 30 SECTION 4.06. Brokers 30 SECTION 4.07. Absence of Litigation 31 SECTION 4.08. Ownership of Company Common Stock 31 SECTION 4.09. Available Funds 31 ARTICLE V Covenants Relating to Conduct of Business SECTION 5.01. Conduct of Business of the Company 31 SECTION 5.02. No Frustration of Conditions 35 SECTION 5.03. Advice of Changes 35 SECTION 5.04. No Solicitation 35 ARTICLE VI Additional Agreements SECTION 6.01. Preparation of Proxy Statement; Stockholders Meeting 38 SECTION 6.02. Access to Information; Confidentiality 39 SECTION 6.03. Reasonable Efforts; Notification 39 SECTION 6.04. Equity Awards 40 SECTION 6.05. Employee Matters 41 SECTION 6.06. Indemnification 42 SECTION 6.07. Fees and Expenses 43 SECTION 6.08. Public Announcements 45 SECTION 6.09. Transfer Taxes 45 SECTION 6.10. Directors 45 SECTION 6.11. Company Rights Agreement 46 SECTION 6.12. Stockholder Litigation 46 ii SECTION 6.13. Rule 14d-10 Matters 46 SECTION 6.14. Vivelle Ventures LLC 46 SECTION 6.15. Holdings and Merger Sub Compliance 48 SECTION 6.16. Delisting 48 SECTION 6.17. Patent Litigation 48 ARTICLE VII Conditions Precedent to the Merger SECTION 7.01. Conditions to Each Party’s Obligation 49 SECTION 7.02. Condition to Obligations of Parent, Holdings and Merger Sub 49 SECTION 7.03. Condition to Obligation of the Company 49 ARTICLE VIII Termination, Amendment and Waiver SECTION 8.01. Termination 49 SECTION 8.02. Effect of Termination 51 SECTION 8.03. Amendment 51 SECTION 8.04. Extension; Waiver 51 SECTION 8.05. Procedure for Termination, Amendment, Extension or Waiver 51 ARTICLE IX General Provisions SECTION 9.01. Nonsurvival of Representations and Warranties 52 SECTION 9.02. Notices 52 SECTION 9.03. Definitions 53 SECTION 9.04. Interpretation 55 SECTION 9.05. Severability 56 SECTION 9.06. Counterparts 56 SECTION 9.07. Entire Agreement; No Third-Party Beneficiaries; No Other Representations or Warranties 56 SECTION 9.08. Governing Law 57 SECTION 9.09. Assignment 57 SECTION 9.10. Specific Enforcement 57 SECTION 9.11. Waiver of Jury Trial 58 Exhibits: Exhibit AConditions to the Offer iii INDEX OF DEFINED TERMS Defined Term Location of Definition Acceptable Confidentiality Agreement 5.04(e) Adverse Recommendation Change 5.04(b) affiliate 9.03 Agreement Preamble Appraisal Shares 2.07(e) Authorizations 3.15(a) Book-Entry Shares 9.03 business day 9.03 Certificate of Merger 2.03 Certificates 2.08(b) Code 1.01(d) Commonly Controlled Entity 3.11(a) Company Preamble Company Balance Sheet 3.06(d) Company Benefit Agreement 3.11(b) Company Benefit Plan 3.11(a) Company Board 3.04(b) Company By-laws 3.01 Company Charter 3.01 Company Common Stock Recitals Company Disclosure Letter Article III Company Material Adverse Effect 9.03 Company Officer 9.03 Company Personnel 3.08(d)(i) Company Preferred Stock 3.03(a) Company Registered Intellectual Property 3.17(g)(i) Company Restricted Share 6.04(d) Company Rights 3.03(a) Company Rights Agreement 3.03(a) Company RSU 6.04(d) Company SAR 6.04(d) Company SEC Documents 3.06(a) Company Stock Option 6.04(d) Company Stock Plans 6.04(d) Company Stockholder Approval 3.04(c) Company Stockholders Meeting 6.01(b) Company Subsidiaries 3.01 Company Takeover Proposal 5.04(e) Company Termination Fee 6.07(b) Compensation Committee 3.11(h) Confidentiality Agreement 6.02 iv Consent 3.05(b) Continuing Employees 6.05(a) Contract 3.05(a) control 9.03 D&O Insurance 6.06(b) DGCL 2.01 Direct Registration System 9.03 Drug Law 3.15(a) Effective Time 2.03 Environmental Authorization 3.16(b) Environmental Law 3.16(b) ERISA 3.11(a) Exchange Act 1.01(a) Exchange Fund 2.08(a) Expense Reimbursement 6.07(c) FDA 3.15(a) FDCA 3.15(a) Filed Company SEC Documents Article III Fully Diluted Shares Exhibit A GAAP 3.06(c) Governmental Entity 3.05(b) Grant Date 3.03(f) Hazardous Substance 3.16(b) Holdings Preamble HSR Act 3.05(b) Independent Directors 6.10 Information Statement 3.05(b) Insured Parties 6.06(b) Intellectual Property 3.17(g)(ii) Intervening Event 5.04(e) Judgment 3.05(a) knowledge 9.03 Law 3.05(a) Legal Restraints 7.01(c) Liens 3.02(a) LLC Operating Agreement 6.14(a) Maximum Premium 6.06(b) Measurement Date 3.03(a) Merger Recitals Merger Closing 2.02 Merger Closing Date 2.02 Merger Consideration 2.07(d) Merger Sub Preamble Minimum Tender Condition Exhibit A Nasdaq 1.03(a) Notice of Recommendation Change 5.04(b) v Novartis 6.14(a) Offer Recitals Offer Closing Date 1.01(a) Offer Conditions 1.01(a) Offer Documents 1.01(b) Offer Price Recitals Outside Date 8.01(b)(i) Parent Preamble Parent Determination 6.14(a) Parent Material Adverse Effect 9.03 Paying Agent 2.08(a) Permitted Liens 3.12(a) Person 9.03 Pre-Closing Service 6.05(b) Proxy Statement 3.05(b) Qualifying Company Takeover Proposal 5.04(a) Release 3.16(b) Remedial Action 3.16(b) Representatives 5.04(a) Response Period 6.14(a) Schedule14D-9 1.02(b) SEC 1.01(a) Section262 2.07(e) Securities Act 1.03(b) Specified Contract 3.13(a) subsidiary 9.03 Superior Company Proposal 5.04(e) Surviving Corporation 2.01 Tax Return 3.09(l) Taxes 3.09(l) Top-Up Option 1.03(a) Top-Up Shares 1.03(a) Transactions 1.02(a) Transfer Taxes 6.09 Trust Agreement 6.05(d) Vivelle 3.01 Voting Company Debt 3.03(c) vi AGREEMENT AND PLAN OF MERGER dated as of July 14, 2009 (this “Agreement”), among Hisamitsu Pharmaceutical Co., Inc., a Japanese corporation (“Parent”), Hisamitsu U.S., Inc., a Delaware corporation and a wholly owned subsidiary of Parent (“Holdings”), Northstar Merger Sub, Inc., a Delaware corporation and a wholly owned subsidiary of Holdings (“Merger Sub”), and Noven Pharmaceuticals, Inc., a Delaware corporation (the “Company”). WHEREAS the respective Boards of Directors of Parent, Holdings, Merger Sub and the Company have approved the acquisition of the Company by Parent on the terms and subject to the conditions set forth in this Agreement; WHEREAS, in furtherance of such acquisition, Parent proposes to cause Merger Sub to make a tender offer (as it may be amended from time to time as permitted under this Agreement, the “Offer”) to purchase all the outstanding shares of common stock, par value $0.0001per share, of the Company (the “Company Common Stock”), including the associated Company Rights, at a price per share of Company Common Stock (including the associated Company Rights) of $16.50 (such amount or, if the Offer is amended in accordance with the terms of this Agreement and a different amount per share is paid pursuant to the Offer, such different amount, the “Offer Price”), net to the seller in cash, on the terms and subject to the conditions set forth in this Agreement; WHEREAS the respective Boards of Directors of Parent, Holdings, Merger Sub and the Company have approved the merger (the “Merger”) of Merger Sub into the Company on the terms and subject to the conditions set forth in this Agreement; and WHEREAS Parent, Holdings, Merger Sub and the Company desire to make certain representations, warranties, covenants and agreements in connection with the Offer and the Merger and also to prescribe various conditions to the Offer and the Merger. NOW, THEREFORE, the parties hereto agree as follows: ARTICLE I The Offer SECTION 1.01.The Offer.(a)Subject to the terms and conditions of this Agreement, as promptly as practicable (but in no event later than 10business days after the date of this Agreement), Merger Sub shall, and Parent and Holdings shall cause Merger Sub to, commence the Offer within the meaning of the applicable rules and regulations of the Securities and Exchange Commission (the “SEC”); provided, however, that Parent, Holdings and Merger Sub shall not be required to commence, or cause to be commenced, the Offer prior to the date on which the Company is prepared to file the Schedule 14D-9.The obligations of Merger Sub to, and of Parent and Holdings to cause Merger Sub to, accept for payment, and pay for, any shares of Company Common Stock tendered pursuant to the Offer are subject to the satisfaction or waiver of the conditions set forth in ExhibitA (the “Offer Conditions”).The initial expiration date of the Offer shall be 12:00midnight, New York City time, on the 20th business day following the commencement of the Offer (determined using Rule14d-1(g)(3) of the Securities Exchange Act of 1934, as amended (together with the rules and regulations promulgated thereunder, the “Exchange Act”)).Merger Sub expressly reserves the right to waive any Offer Condition or modify the terms of the Offer, except that, without the consent of the Company, Merger Sub shall not (i)reduce the number of shares of Company Common Stock subject to the Offer, (ii)reduce the Offer Price, (iii)waive or amend the Minimum Tender Condition, (iv)add to the conditions set forth in ExhibitA or modify any condition set forth in Exhibit A in any manner adverse to the holders of Company Common Stock, (v)except as otherwise provided in this Section1.01(a), extend the Offer, (vi)change the form of consideration payable in the Offer or (vii)otherwise amend the Offer in any manner adverse to the holders of Company Common Stock.Notwithstanding the foregoing, Merger Sub may, without the consent of the Company, (A)extend the Offer for one or more consecutive increments of not more than seven business days each, if at the scheduled expiration date of the Offer any of the Offer Conditions is not satisfied, until such time as such conditions are satisfied or waived or (B)extend the Offer for the minimum period required by any rule, regulation, interpretation or position of the SEC or the staff thereof applicable to the Offer.In addition, if at the otherwise scheduled expiration date of the Offer any Offer Condition is not satisfied, Merger Sub shall, and Parent and Holdings shall cause Merger Sub to, extend the Offer at the request of the Company for one or more consecutive increments of not more than seven business days each (or for such longer period as may be agreed by Parent and the Company); provided that Merger Sub shall not be required to, and Parent and Holdings shall not be required to cause Merger Sub to, extend the Offer beyond the date that is 90 days after the initial expiration date of the Offer only if the Minimum Tender Condition is not satisfied at such time.In addition, Merger Sub may make available one or more “subsequent offering periods”, in accordance with Rule 14d-11 of the Exchange Act, of at least three and not more than 20business days each, unless Parent has become the owner, directly or indirectly, of 90% or more of the outstanding shares of Company Common Stock.On the terms and subject to the conditions of the Offer and this Agreement, Merger Sub shall, and Parent and Holdings shall cause Merger Sub to, pay for all shares of Company Common Stock validly tendered in accordance with the terms of the Offer and not withdrawn that Merger Sub becomes obligated to purchase pursuant to the Offer as soon as practicable after the expiration of the Offer and, in any event, no more than two business days after the Offer Closing Date.The date on which Merger Sub first accepts for payment the shares of Company Common Stock tendered in the Offer is referred to as the “Offer Closing Date”. Table of Contents (b)On the date of commencement of the Offer, Parent, Holdings and Merger Sub shall file with the SEC a Tender Offer Statement on ScheduleTO with respect to the Offer, which shall contain an offer to purchase and a related letter of transmittal and summary advertisement (such ScheduleTO and the documents included therein pursuant to which the Offer will be made, together with any supplements or amendments thereto, the “Offer Documents”).The Company shall furnish to Parent, Holdings and Merger Sub all information concerning the Company required by the Exchange Act to be set forth in the Offer Documents.Each of Parent, Holdings, Merger Sub and the Company shall promptly correct any information provided by it for use in the Offer Documents if and to the extent that such information shall have become false or misleading in any material respect, and each of Parent, Holdings and Merger Sub shall take all steps necessary to amend or supplement the Offer Documents and to cause the Offer Documents, as so amended or supplemented, to be filed with the SEC and the Offer Documents, as so amended or supplemented, to be disseminated to the Company’s stockholders, in each case as and to the extent required by applicable Federal securities Laws.Parent, Holdings and Merger Sub shall provide the Company and its counsel in writing with any comments Parent, Holdings, Merger Sub or their counsel may receive from the SEC or its staff with respect to the Offer Documents promptly after the receipt of such comments.Prior to the filing of the Offer Documents (including any amendment or supplement thereto) with the SEC or the dissemination thereof to the stockholders of the Company, or responding to any comments of the SEC with respect to the Offer Documents, Parent, Holdings and Merger Sub shall provide the Company and its counsel a reasonable opportunity to review and comment on such Offer Documents or response (including the proposed final version thereof), and Parent, Holdings and Merger Sub shall give reasonable and good faith consideration to any comments made by the Company or its counsel. 2 Table of Contents (c)Parent shall provide or cause to be provided to Merger Sub on a timely basis the funds necessary to purchase any shares of Company Common Stock that Merger Sub becomes obligated to purchase pursuant to the Offer. (d)Parent, Holdings and Merger Sub shall be entitled to deduct and withhold from the consideration otherwise payable pursuant to the Offer to any holder of shares of Company Common Stock such amounts as Parent, Holdings or Merger Sub is required to deduct and withhold with respect to the making of such payment under the Internal Revenue Code of 1986, as amended (the “Code”), or any provision of state, local or foreign tax Law.To the extent amounts are so withheld and paid over to the appropriate taxing authority, such withheld amounts shall be treated for all purposes of this Agreement as having been paid to the Person in respect of which such deduction and withholding was made. SECTION 1.02.Company Actions.(a)Subject to Sections5.04 and 8.05, the Company hereby approves of and consents to the Offer, the Merger and the other transactions contemplated by this Agreement (collectively, the “Transactions”). (b)Subject to Section5.04(b), on the date the Offer Documents are filed with the SEC, the Company shall file with the SEC a Solicitation/Recommendation Statement on Schedule14D-9 with respect to the Offer (such Schedule14D-9, as amended from time to time, the “Schedule14D-9”), which shall describe and make the recommendations referred to in Section3.04(b) and shall mail the Schedule14D-9 to the holders of Company Common Stock.Parent, Holdings and Merger Sub shall furnish to the Company all information concerning Parent, Holdings and Merger Sub required by the Exchange Act to be set forth in the Schedule 14D-9.Each of the Company, Parent, Holdings and Merger Sub shall promptly correct any information provided by it for use in the Schedule14D-9 if and to the extent that such information shall have become false or misleading in any material respect, and the Company shall take all steps necessary to amend or supplement the Schedule14D-9 and to cause the Schedule14D-9, as so amended or supplemented, to be filed with the SEC and disseminated to the Company’s stockholders, in each case as and to the extent required by applicable Federal securities Laws.The Company shall provide Parent and its counsel in writing with any comments the Company or its counsel may receive from the SEC or its staff with respect to the Schedule14D-9 promptly after the receipt of such comments.Prior to the filing of the Schedule 14D-9 (including any amendment or supplement thereto) with the SEC or the mailing thereof to the stockholders of the Company, or responding to any comments of the SEC with respect to the Schedule 14D-9, the Company shall provide Parent and its counsel a reasonable opportunity to review and comment on such Schedule 14D-9 or response (including the proposed final version thereof), and the Company shall give reasonable and good faith consideration to any comments made by Parent or its counsel.The Company hereby consents to the inclusion in the Offer Documents of a description of the recommendation of the Board of Directors of the Company contained in the Schedule 14D-9. 3 Table of Contents (c)In connection with the Offer, the Company shall cause its transfer agent to promptly furnish Merger Sub with mailing labels containing the names and addresses of the record holders of Company Common Stock as of a recent date and of those Persons becoming record holders subsequent to such date, together with copies of all lists of stockholders, security position listings, computer files and all other information in the Company’s possession or control regarding the beneficial owners of Company Common Stock, and shall furnish to Merger Sub such information and assistance (including updated lists of stockholders, security position listings and computer files) as Parent may reasonably request in communicating the Offer to the Company’s stockholders.Subject to the requirements of applicable Law, and except for such steps as are necessary to disseminate the Offer Documents and any other documents necessary to consummate the Transactions, Parent, Holdings and Merger Sub shall hold in confidence the information contained in any such labels, listings and files, shall use such information only in connection with the Offer and the Merger and, if this Agreement shall be terminated, shall, upon request, deliver to the Company all copies of such information then in their possession or control. SECTION 1.03.Top-Up Option.(a)The Company hereby grants to Merger
